MEMORANDUM **
Joseph Bernard Ponder, an Oregon state prisoner, appeals from the district court’s dismissal of his 28 U.S.C. § 2254 petition for failure to exhaust. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The district court properly dismissed the instant § 2254 petition for failure to exhaust, because the only instance in which Ponder presented the instant claim to the Oregon Supreme Court was via an improper procedural vehicle. See Roettgen v. Copeland, 33 F.3d 36, 38 (9th Cir.1994) (per curiam) (holding that petitioner failed to exhaust state remedies when he presented claim in the state habeas petition instead of Ariz. Rule 32 post-conviction proceeding); Peterson v. Lampert, 319 F.3d 1153, 1154 (9th Cir.2003) (holding that petitioner did not fairly present his ineffective assistance claim to the Oregon Supreme Court and therefore failed to exhaust).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.